Order modified so as to provide “ without prejudice to defendant’s application for an examination and limited inspection pursuant to section 296 of the Civil Practice Act if so advised” and as so modified affirmed, without costs of this appeal to any party. Memorandum: Under the circumstances present here the discretion of the Special Term should not be disturbed. The defendant may obtain the information desired by proceeding under section 296 of the Civil Practice Act in connection with an examination before trial if it so desires. All concur. (Appeal from an order of Erie Special Term denying a motion by defendant Mercury Record Corporation to compel plaintiff to produce and permit defendants to examine various records and books.) Present — McCurn, P. J., Vaughan, Kimball, Williams and Bastow, JJ.